EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows (removing a period, adding a comma, typographical corrections): 
Last five lines of the claim:

wherein a gate of the twentieth transistor is electrically connected to the gate of the eleventh transistor[.],
wherein a signal input to the third wiring is different from a signal input to ninth  wiring, and
wherein a signal input to the first wiring is the same as a signal input to seventh  wiring.

Allowable Subject Matter
Claims 2-9 are allowed. Applicant's remarks filed 5/2/2022 are persuasive. The enablement rejection is withdrawn. The following is an examiner's statement of reasons for allowance: prior art Kim et al. (US Patent Application Publication 2009/0267883) discloses a display device comprising first and second gates with the arrangement of transistors shown in figures 77, 17, and 18.
However, neither the prior art of record or any other, specifically discloses the specific connections claimed in the independent claims (even considering that electrical connections may have intervening components, such as additional transistors; some of the claimed electrical connections do not exist within the prior art).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622